Citation Nr: 1403504	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-32 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of surgery to correct Poland's syndrome.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to February 1984.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that in a June 2013 rating decision, the RO granted service connection for major depressive disorder (recurrent) with generalized anxiety disorder.  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records reflect that the Veteran had partial absence of the right pectoralis region, due to pre-existing, congenital Poland's syndrome.  The Veteran was concerned about his "chest flatness/physical appearance" and requested surgery for correction of the developmental defect, which was performed in March 1983.  
During surgery, the right latissimus dorsi muscle was transferred to the right anteroinferior chest.  The Veteran asserts that his condition worsened following in-service surgery and he continues to experience residuals from his service treatment, including complaints related to the superior aspect of the well-healed surgical scar.  During his April 2013 VA examination, he reported that the "muscle flap [superior to the surgical scar] [felt] like it [was] being pulled to the front with spasm."  H also complained of hyperaesthesia, which was slight, but persistent.  See April 2013 VA examination report.

Congenital or developmental defects, such as Poland's syndrome, are generally not considered a disease or injury for the purpose of service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, the VA Office of General Counsel held that service connection may be granted for a congenital disorder on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  In that opinion, it was indicated that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  To the extent the congenital defect is not a disease, service connection may still be granted for any superimposed disease or injury.

In accordance with the Board's December 2012 remand, the Veteran was afforded a VA examination in April 2013, which was discussed above.  The Board finds that this examination was inadequate for evaluation purposes for the following reasons.

After first noting that Poland's syndrome is a congenital defect, the examiner concluded that there were no objective physical findings on examination, however; he also stated that the Veteran's "claimed post op condition or residual is best evaluated and opined by a thoracic or plastic surgeon."  The provision of an adequate medical examination is part of VA's duty to assist.  38 C.F.R. § 3.159(c)(4) (2013).  As the April 2013 examiner, who is an internist, indicated that the Veteran's claimed post operative symptoms would be better evaluated by a thoracic or plastic surgeon, the Board finds that a remand for another examination and opinion is required.  

Furthermore, as he was not able to adequately evaluate the Veteran's post-operative condition, including any possible residuals, the examiner also failed to offer an opinion as to whether there is any superimposed disease or injury in connection with the pre-existing congenital defect and, if so, whether the identified superimposed disease or injury is related to the Veteran's active military service, as he was directed to do in the Board's December 2012 remand.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure that there is compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination of his Poland's syndrome with a qualified thoracic or plastic surgeon.  The claims folder must be made available to the examiner for review as part of the examination process.  All indicated tests, should be conducted.  

The examiner should offer an opinion as to whether it at least as likely as not (a 50 percent probability or greater) that there is any superimposed disease or injury in connection with the Veteran's congenital defect (Poland's syndrome), including symptomatic scars, and, if so, is it at least as likely as not (a 50 percent probability or greater) that the identified superimposed disease or injury is related to the Veteran's active military service.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


